PER CURIAM.
Paul Michael Morgan’s driver’s license was suspended by the Director of Revenue pursuant to § 302.500, RSMo 1994. Following an administrative hearing, he filed a petition for review in circuit court.
The circuit court administratively assigned the petition to a traffic commissioner “for hearing, findings and recommendations.” The traffic commissioner found that Morgan’s driving privileges should be reinstated. The Director appeals.
Director contends the holding in State ex rel. Coyle v. O’Toole, 914 S.W.2d 871 (Mo.App.E.D.1996) is controlling. Morgan’s counsel agrees, writing that director “is clearly correct.”
We remand to the circuit court for an associate circuit court judge or a circuit court judge to conduct a hearing.